Citation Nr: 0411957	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  02-13 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel






INTRODUCTION

The veteran served on active duty from March 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which declined to reopen a claim for service 
connection for a skin condition. 

The veteran had a formal hearing before a decision review 
officer at the VARO in Waco, Texas in January 2003.


FINDINGS OF FACT

1.  An appeal for service connection for a skin condition was 
denied by the Board in March 1985 because the veteran's skin 
disorder was not an Agent Orange presumptive disorder and was 
not shown to be related to service.  

2.  An unappealed 1991 rating decision declined to reopen the 
veteran's claim for service connection for a skin condition 
because no new and material evidence had been submitted.

3.  The veteran's skin disorders (pseudofollicutitis barbae 
and acneiform eruption) have not been added to the list of 
Agent Orange presumptive disorders; and no competent evidence 
has been received that relates the veteran's skin disorders 
to service, or to any Agent Orange exposure in service. 

4.  Evidence submitted in support of service connection for a 
skin disorder since the January 1991 rating decision is 
cumulative of evidence previously considered and is not, by 
itself, or in connection with evidence previously of record, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been received since the RO 
decision in January 1991, and the claim for service 
connection for a skin condition may not be reopened.  
38 U.S.C.A. §§ 5103A, 5104, 5107, 5108, 7104, 7105(c) (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001); 38 C.F.R. §§ 3.159, 20.302, 20.1104 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  It 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In general, where the record demonstrates 
that the statutory mandates are satisfied, the regulatory 
provisions likewise are satisfied.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
VA will attempt to obtain on behalf of the claimant. 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In a March 2001 VCAA Notice letter, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
This letter specifically requested the veteran to complete, 
sign, and return "Authorization for Release of Information" 
forms for each doctor and hospital where he was treated so 
that VA could obtain that information for him.  See 
Quartuccio, supra. 

The March 2001 VCAA notice letter that was provided to the 
veteran contains the "fourth element."   The letter 
specifically asks the veteran to tell VA of any additional 
information or evidence, and offers to assist in obtaining 
that information or evidence.  See Pelegrini, supra.  

Moreover, the March 2002 Rating Decision, the August 2002 
Statement of the Case (SOC) and the January 2003 Supplemental 
Statement of the Case (SSOC) discuss in specificity the 
evidence considered with respect to the veteran's claim and 
the evidence needed to support that claim.  

In light of the foregoing, the Board finds that the March 
2001 VCAA Notice Letter, the March 2002 rating decision, the 
August 2002 SOC, and the January 2003 SSOC comply with the 
specific requirements of Quartuccio (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the documents that satisfy VCAA 
notice); and Pelegrini (requiring VA to ask for all evidence 
pertaining to the claim).
 
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini also held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In the present case, a substantially complete application was 
received in March 2001 and the VCAA notice letter was sent to 
the veteran that same month.  The initial unfavorable AOJ 
decision with respect to the veteran's claim came in March 
2002.  Accordingly, the Board finds that the timing of the 
notice complies with the timing requirements of the law as 
found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

 The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  The veteran has not identified any 
additional evidence pertinent to his claim not already of 
record, and there are no additional records to obtain.  The 
veteran has been informed of the type of evidence necessary 
to substantiate his claims, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claims.  Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.




Factual Background

The VA granted service connection for diabetes based on the 
presumption that the veteran was exposed to Agent Orange 
while serving in Viet Nam. 

A March 1985 Board decision upheld VA's 1983 denial of 
service connection for a skin disorder because the veteran's 
skin conditions were not Agent Orange presumptive disorders 
and were not shown to be related to service.  The Board 
specifically noted that there was no causal relationship 
between the single episode of dermatitis in service and the 
contact dermatitis due to rubber sensitivity approximately 8 
years later.   The Board also noted that the acneiform 
eruptions on the veteran's back did not begin until 
approximately 10 years after the veteran's presumed exposure 
to Agent Orange.

Evidence of record at the time of the Board's decision 
included the veteran's service medical records which showed 
that the veteran was treated for dermatitis on a single 
occasion while in Viet Nam and was not subsequently treated 
for dermatitis while in the service.  The service medical 
records do not reflect that the veteran was treated for any 
other skin condition while in service, and note that his skin 
condition was normal at the time of his discharge 
examination.

The evidence of record also included the veteran's private 
medical records showing that the veteran worked for the 
Goodyear Tire and Rubber Company for approximately 10 years, 
beginning in March 1970 and that in 1978 he veteran was 
diagnosed with contact dermatitis due to rubber sensitivity 
and in 1980 was advised that he could never work around or 
with rubber products again.  Private medical records also 
included a July 1983 Physician's Report from the veteran's 
treating physician, Dr. R., showing a primary diagnosis of 
primary irritant contact dermatitis and a secondary diagnosis 
of possible latent atopic dermatitis.

The evidence of record also included a VA Agent Orange 
examination in August 1983 that diagnosed pseudofollicutitis 
barbae and comedonal, inflammatory papullar and cystic 
lesions of the back representing an acneiform eruption.  
In January 1991 VA declined to reopen the veteran's claim for 
service connection for a skin condition because no new and 
material evidence was presented that could relate the 
dermatitis, the pseudofollicutitis barbae, or the acneiform 
eruption to service or to Agent Orange exposure.  That 
decision was not appealed and is now final.

In June 1995 the veteran had a 6 x 2.2 x 2 centimeter 
sebaceous cyst, pathologically diagnosed as a benign 
keratinous cyst, removed from his back.

In April 2002 the veteran received a Return to Work 
Certificate from a nurse practitioner, noting the veteran had 
dermatitis.

In January 2003, at an informal hearing before a Decision 
Review Officer at the VARO Waco, Texas, the veteran testified 
that he last received medical treatment for a skin condition 
(dermatitis) in April 2002.

Legal Criteria

Prior unappealed decisions of the Board and the RO are final.  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim. 38 U.S.C.A. 
§ 5108, 7104(b), 7105(c) (West 2002); See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  The changes made to this regulation that are 
effective subsequent to August 29, 2001 are not for 
application in this case.


Analysis

As noted above, in its March 1985 decision, the Board denied 
service connection for a skin disorder, including as a 
residual of Agent Orange exposure; it was noted that 
acneiform eruptions on the veteran's back did not begin until 
more than 10 years after his presumed exposure to Agent 
Orange. The March 1985 decision further pointed out that the 
veteran had a single episode of dermatitis while in service, 
that the veteran had a history of post-service contact 
dermatitis while at the Goodyear Tire Company, and that the 
veteran's post-service dermatitis was not related to service.   
In January 1991, the RO held that new and material evidence 
such as to reopen the veteran's claim has not been submitted. 

The report of the June 1995 removal of a benign keratinous 
cyst from the veteran's back is not new evidence because the 
presence of the cysts was known at the time of the previous 
final decision in January 1991 and is cumulative of previous 
evidence of cystic lesions.  

The veteran's medical treatment for dermatitis in April 2002 
is not new evidence, because his post-service treatment for 
dermatitis on numerous occasions was known at the time of the 
previous final decision in January 1991 and also is 
cumulative of previous evidence of treatment for dermatitis.

In addition, neither the removal of the benign keratinous 
cyst from the veteran's back or the April 2002 treatment for 
dermatitis constitute evidence which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).

Significantly, the veteran has failed to present any 
competent medical evidence to support his contention that he 
now has a chronic skin disorder which developed due to 
inservice exposure to Agent Orange, had its onset in service 
or is otherwise related to service. For the above reasons, 
the Board can only conclude that new and material evidence to 
reopen the claim for service connection for a skin disorder 
has not been submitted, and thus claim must be denied.



ORDER

New and material evidence to reopen the claim for service 
connection for a skin disorder has not been submitted; the 
appeal is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



